Citation Nr: 0616821	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a left 
gluteus maximus sprain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in active duty from March 1953 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which in pertinent part denied entitlement to service 
connection for residuals of a left gluteus maximus sprain.

Pursuant to the veteran's request, the appellant testified at 
a Board Video Conference hearing before the undersigned 
Veterans Law Judge in August 2005. The transcript of that 
hearing is of record.  Following the hearing, the appellant 
submitted additional evidence with the proper waiver of 
Agency of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2005).

The Board notes that by the August 2003 rating decision, the 
RO granted the veteran's claim for entitlement to service 
connection for hypertension, status post-coronary bypass 
graft, and assigned a 10 percent disability evaluation.  At 
the August 2005 personal hearing, the veteran expressed 
disagreement with this evaluation.  As the veteran's 
disagreement, via hearing testimony, was received more than 
one year after being notified of the RO's August 2003 
decision, he did not file a timely appeal.  See 38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2005) (a 
Notice of Disagreement (NOD) shall be filed with the agency 
of original jurisdiction within 1-year from the date that the 
agency mails notice of the determination).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a) (2005).  Accordingly, the 
veteran's disagreement with the 10 percent rating for 
hypertension, raises a claim for an increased rating for said 
condition.   The issue of an increased rating in excess of 10 
percent for hypertension, status post-coronary bypass graft, 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records show that in March 31, 1975, 
the veteran was seen and diagnosed with a sprained left 
gluteus maximus following an in-service injury; however, the 
service medical records, to include the separation 
examination report, are otherwise negative for a diagnosis of 
residuals of a left gluteus maximus sprain; the post-service 
medical reports are negative for complaints or findings 
pertaining to the left buttock, until more than 25 years 
after his separation from service; there is no medical 
evidence of continuity of symptomatology following discharge 
from active duty, and the preponderance of the evidence 
weighs against the claim that there is a nexus between a 
current left gluteus maximus condition and residuals of a 
left gluteus maximus sprain during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
gluteus maximus sprain have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3. 159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
October 2002 and March 2005 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in October 2002 and March 2005, specifically 
notified him of the substance of VCAA's duties, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
The appellant was notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The correspondence from the RO to the veteran, to include the 
October 2002 and March 2005 letters, requested that the 
veteran provide the RO any evidence in his possession that 
pertained to his claim for service connection for residuals 
of a left gluteus maximus sprain.  In this case, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  The VCAA notice of 
March 2005 provided to the appellant requested that he 
provide any additional evidence or information in his 
possession that he thought would support his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the August 2003 RO 
decision that is the subject of this appeal.  The Board also 
notes that prior to the August 2003 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claim was allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection, the questions of the 
appropriate rating or effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  Although at the August 2005 hearing 
the veteran testified that he suffered a left gluteus maximus 
sprain in February 1975, and that these records were missing 
from the case file, the evidence shows that the injury 
described by the veteran was recorded in March 1975 rather 
than in February 1975.  The RO has obtained the veteran's 
service medical records.  There is no indication that the 
service medical records forwarded by the Service Department 
are incomplete.  The Board finds that the RO has obtained all 
identified evidence to the extent possible. 

As to any duty to provide an examination and/or opinion 
addressing the question of whether a acquired psychiatric 
disorder began during or is causally linked to service, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

The Board notes that the veteran was afforded a VA 
examination in April 2003, but he failed to complete the 
examination claiming that it was incorrect.  Therefore, the 
examination was not conducted.  Nonetheless, given the 
service and post-service medical evidence that is of record, 
the lack of any abnormal objective findings or a diagnosis of 
residuals of a left gluteus maximus sprain post-service, and 
in the absence of any competent opinion linking a current 
diagnosis to residuals of a left gluteus maximus sprain to 
service, the Board finds that a medical examination and/or 
opinion is not necessary to adjudicate this appeal.  Id.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including atrophy, 
progressive muscular, may be presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran contends that he currently suffers from residuals 
of an in-service left gluteus maximus sprain.  He describes 
an injury to his left buttock, incurred while operating 
electronic doors during active duty in 1975 (November 2002 
statement).  He attributes current complaints of left buttock 
pain, burning sensation, numbness and difficulty walking that 
require him to use assistive devices, to the in-service 
injury.  Based on a thorough review of the record, the Board 
finds that the preponderance of the evidence is against his 
claim for service connection for residuals of a left gluteus 
maximus sprain.

Service medical records show that on March 31, 1975, he was 
treated for complaints of left hip pain following an incident 
involving the opening of doors during flight time.  He was 
diagnosed with a sprained left gluteus maximus.  However, 
these same records are negative for any findings attributable 
to a diagnosis of a chronic condition pertaining to the left 
gluteus maximus.  Moreover, the veteran's discharge 
examination report dated in May 1975, is negative for any 
findings attributable to residuals of a left gluteus maximus 
sprain.   

A June 2003 MRI report shows complaints of back pain and 
numbness in the left buttock and leg.  The clinician noted 
that the MRI of the lumbar spine revealed broad based bulging 
of the annulus as well as facet and ligamentum flavum 
hypertrophy, which in combination with shortened pedicles, 
contributed to a marked spinal canal stenosis at levels L2-3, 
L3-4 and L4-5.  In December 2003, the veteran reported low 
back pain radiating to the left lower extremity and buttock 
region.  He gave a history of an injury that occurred in 1974 
while in active duty.  He was diagnosed with a left L5 
radiculopathy secondary to lumbar spinal stenosis and lumbar 
spondylosis.  Other medical reports also recorded complaints 
of left buttock pain, along with a history of total hip 
replacement in 1996.  The post-service medical reports are 
negative for a diagnosis pertaining to residuals of a left 
buttock sprain or a nexus opinion between his current 
symptomatology and service.  The Board also notes that 
following service discharge, the earliest evidence of 
complaints regarding left buttock pain were recorded over 25 
years after service discharge.  There is no competent medical 
evidence that causally links the veteran's current complaints 
of left buttock pain to the in-service left gluteus maximus 
sprain.  Further, to the extent that the veteran is now 
contending that he had problems continually after service, 
his contentions are outweighed by the pertinently negative 
post-service medical evidence.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].

The Board recognizes the assertions by the veteran that his 
current left buttock pain and related symptoms, are causally 
related to an incident in service.  However, as a layman he 
is not competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of a 
diagnosis or medical causation.  Espiritu, supra.  

For the reasons stated above, the Board finds that service 
connection for residuals of a left gluteus maximus sprain is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a left 
gluteus maximus sprain is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


